DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-17 were previously cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Hardy (47,362) on 03/04/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended) A display panel comprising:
	a pixel that comprises a functional layer and a display element,
	wherein the functional layer comprises a light-transmitting region transmitting visible light,
	wherein the functional layer comprises a pixel circuit electrically connected to the display element,
	wherein the pixel circuit comprises a conductive film, three transistors, and a capacitor,
	wherein the conductive film comprises a region transmitting visible light in the light-transmitting region,

	wherein the semiconductor film comprises a first region, a second region, and a region overlapping with the gate electrode between the first region and the second region,
	wherein the first region comprises a region electrically connected to the first electrode,
	wherein the first region comprises a region transmitting visible light in the light-transmitting region,
	wherein the second region comprises a region electrically connected to the second electrode,
	wherein the second region comprises a region transmitting visible light in the light-transmitting region,
	wherein one electrode of the capacitor functions as an electrode of at least one of the three transistors,
	wherein the pixel circuit comprises the capacitor in the light-transmitting region,
	wherein the capacitor comprises the first region or the second region,
	wherein the display element is configured to emit visible light through the light-transmitting region, and
	wherein the pixel has an aperture ratio of higher than or equal to 20 %.

Claim 3 (Cancelled)

Claim 20 (Currently Amended) A display panel comprising:
	a plurality of pixels, one of the plurality of pixels comprises a functional layer and a display element,
	wherein the functional layer comprises a light-transmitting region transmitting visible light,
	wherein the functional layer comprises a pixel circuit electrically connected to the display element,
	wherein the pixel circuit comprises a conductive film, a first transistor, and a second transistor,
	wherein the conductive film comprises a region transmitting visible light in the light-transmitting region,
	wherein the first transistor comprises a semiconductor film, a first electrode, a second electrode, and a gate electrode,
	wherein the semiconductor film comprises a first region, a second region, and a region overlapping with the gate electrode between the first region and the second region,
	wherein the first region comprises a region electrically connected to the first electrode,
	wherein the first region comprises a region transmitting visible light in the light-transmitting region,
	wherein the second region comprises a region electrically connected to the second electrode,

	wherein the display element is configured to emit visible light through the light-transmitting region,
	wherein the pixel circuit comprises a capacitor in the light-transmitting region,
	wherein the pixel has an aperture ratio of higher than or equal to 20 %,
	wherein the capacitor is between the first transistor and the second transistor,
	wherein the capacitor is formed by an electrode of the second transistor and the semiconductor film of the first transistor,
	wherein the capacitor comprises the first region or the second region, and
	wherein the capacitor has a light-transmitting property.

Claim 21 (Currently Amended) A display panel comprising:
	a plurality of pixels, one of the plurality of pixels comprises a functional layer and a display element,
	wherein the functional layer comprises a light-transmitting region transmitting visible light,
	wherein the functional layer comprises a pixel circuit electrically connected to the display element,
	wherein the pixel circuit comprises a conductive film, a first transistor, and a second transistor,
	wherein the pixel has an aperture ratio of higher than or equal to 20 %,
	wherein the conductive film comprises a region transmitting visible light in the 
	wherein the first transistor comprises a semiconductor film, a first electrode, a second electrode, and a gate electrode,
	wherein the semiconductor film comprises a first region, a second region, and a region overlapping with the gate electrode between the first region and the second region,
	wherein the first region comprises a region electrically connected to the first electrode,
	wherein the first region comprises a region transmitting visible light in the light-transmitting region,
	wherein the second region comprises a region electrically connected to the second electrode,
	wherein the second region comprises a region transmitting visible light in the light-transmitting region,
	
	wherein a capacitor is formed by an electrode of the second transistor and the semiconductor film of the first transistor;
	wherein the display element is configured to emit visible light through the light-transmitting region, and
	wherein a connection portion between the transistor and a signal line has a light-transmitting property.



Claim 23 (Currently Amended) The display panel according to claim 21,
	wherein the electrode of the second transistor is a gate electrode[[,]].



Allowable Subject Matter
Claims 1-2, 4-6, 18-21, 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Osame et al (US Pub 2006/0118699) a display panel comprising (see par 0002; discloses invention relates to a light emitting device and an electronic apparatus having a self light-emitting element): a pixel that comprises a functional layer and a display element (see fig. 4; par 0043; discloses each of the plurality of pixels 211 has a light emitting element 214, a writing transistor 212, and a driving transistor 213 formed on the substrate 20), wherein the functional layer comprises a light-transmitting region transmitting visible light (see fig. 5B; discloses light may be output from the substrate 20); 
However Osame alone or in combination with other prior art of record fails to disclose wherein the pixel circuit comprises a conductive film, three transistors, and a capacitor, wherein the conductive film comprises a region transmitting visible light in the light-transmitting region, wherein one of the three transistors comprises a semiconductor film, a first electrode, a second electrode, and a gate electrode,
wherein the semiconductor film comprises a first region, a second region, and a region overlapping with the gate electrode between the first region and the second region,
wherein the first region comprises a region electrically connected to the first electrode,
wherein the first region comprises a region transmitting visible light in the light-transmitting region, wherein the second region comprises a region electrically connected to the second electrode, wherein the second region comprises a region transmitting visible light in the light-transmitting region, wherein one electrode of the capacitor functions as an electrode of at least one of the three transistors, wherein the pixel circuit comprises the capacitor in the light-transmitting region,	wherein the capacitor comprises the first region or the second region, wherein the display element is configured to emit visible light through the light-transmitting region, and wherein the pixel has an aperture ratio of higher than or equal to 20 % and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Osame to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
	Claims 2, 4-6, 18-19 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 20, Osame (US Pub 2006/0118699) discloses a display panel comprising (see par 0002; discloses invention relates to a light emitting device and an electronic apparatus having a self light-emitting element): a pixel that comprises a functional layer and a display element (see fig. 4; par 0043; discloses each of the plurality of pixels 211 has a light emitting element 214, a writing transistor 212, and a driving transistor 213 formed on the substrate 20), wherein the functional layer comprises a light-transmitting region transmitting visible light (see fig. 5B; discloses light may be output from the substrate 20), wherein the functional layer comprises a pixel circuit electrically connected to the display element (see fig. 4; par 0043; discloses Each of the plurality of pixels 211 has a light emitting element 214, a writing transistor 212, and a driving transistor 213.par 0044; discloses One of the anode and cathode of the light emitting element 214 is connected to a source electrode or a drain electrode of the driving transistor 213); wherein the pixel circuit comprises a conductive film and a first transistor and a second transistor (see fig. 4; discloses the pixel circuit comprises a switching transistor 212, driving transistor 213 and conductive film; par 0065; discloses an amorphous semiconductor film is formed over the base film), wherein the first transistor comprises a semiconductor film, a first electrode, a second electrode, and a gate electrode (see fig. 4; discloses the transistor 213 comprises a semiconductor film, source and drain electrode 24 and gate electrode; see par 0067), wherein the semiconductor film comprises a first region, a second region, and a region overlapping with the gate electrode between the first region and the second region (par 0068; discloses with the gate electrode as a mask, an impurity region is formed by adding an impurity element; see fig. 4; discloses the semiconductor layer in transistor 213 comprises a source region, a drain regions and a region overlapping the gate electrode formed between the first region and second region ), wherein the first region comprises a region electrically connected to the first electrode, wherein the second region comprises a region electrically connected to the second (see fig. 4; source/drain electrode 24; par 0070; discloses a conductive film 24 is formed which functions as source and drain wirings of the writing transistor 212, source and drain wirings of the driving transistor 213), and wherein the display element is configured to emit visible light through the light- transmitting region (see fig. 5B; discloses light emitting element outputs light through the substrate 20; see par 0079; discloses where a pixel electrode of the light emitting element 214 has a light-transmitting property and an opposite electrode thereof has a light-shielding property, light is emitted from the light emitting element 214 to a bottom surface (see FIG. 5B));
However Osame alone or in combination with other prior art of record fails to disclose wherein the first region comprises a region transmitting visible light in the light-transmitting region, wherein the second region comprises a region electrically connected to the second electrode, wherein the second region comprises a region transmitting visible light in the light-transmitting region, wherein the display element is configured to emit visible light through the light-transmitting region, wherein the pixel circuit comprises a capacitor in the light-transmitting region, wherein the pixel has an aperture ratio of higher than or equal to 20 %, wherein the capacitor is between the first transistor and the second transistor, wherein the capacitor is formed by an electrode of the second transistor and the semiconductor film of the first transistor, wherein the capacitor comprises the first region or the second region, and wherein the capacitor has a light-transmitting property and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Osame to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 20 is 
Claims 24, 26 are allowed for being directly or indirectly dependent on allowed independent claim 20.
With respect to claim 21, Osame  (US Pub 2006/0118699) discloses a display panel comprising (see par 0002; discloses invention relates to a light emitting device and an electronic apparatus having a self light-emitting element): a pixel that comprises a functional layer and a display element (see fig. 4; par 0043; discloses each of the plurality of pixels 211 has a light emitting element 214, a writing transistor 212, and a driving transistor 213 formed on the substrate 20), wherein the functional layer comprises a light-transmitting region transmitting visible light (see fig. 5B; discloses light may be output from the substrate 20), wherein the functional layer comprises a pixel circuit electrically connected to the display element (see fig. 4; par 0043; discloses Each of the plurality of pixels 211 has a light emitting element 214, a writing transistor 212, and a driving transistor 213.par 0044; discloses One of the anode and cathode of the light emitting element 214 is connected to a source electrode or a drain electrode of the driving transistor 213), wherein the pixel circuit comprises a conductive film and a first transistor and a second transistor (see fig. 4; discloses the pixel circuit comprises a switching transistor 212, a driving transistor 213 and conductive film; par 0065; discloses an amorphous semiconductor film is formed over the base film), wherein the first transistor comprises a semiconductor film, a first electrode, a second electrode, and a gate electrode (see fig. 4; discloses the transistor 213 comprises a semiconductor film, source and drain electrode 24 and gate electrode; see par 0067), wherein the par 0068; discloses with the gate electrode as a mask, an impurity region is formed by adding an impurity element; see fig. 4; discloses the semiconductor layer in transistor 213 comprises a source region, a drain regions and a region overlapping the gate electrode formed between the first region and second region ), wherein the first region comprises a region electrically connected to the first electrode, wherein the second region comprises a region electrically connected to the second electrode (see fig. 4; source/drain electrode 24; par 0070; discloses a conductive film 24 is formed which functions as source and drain wirings of the writing transistor 212, source and drain wirings of the driving transistor 213), and wherein the display element is configured to emit visible light through the light- transmitting region (see fig. 5B; discloses light emitting element outputs light through the substrate 20; see par 0079; discloses where a pixel electrode of the light emitting element 214 has a light-transmitting property and an opposite electrode thereof has a light-shielding property, light is emitted from the light emitting element 214 to a bottom surface (see FIG. 5B));
However Osame alone or in combination with other prior art of record fails to disclose wherein the first region comprises a region transmitting visible light in the light-transmitting region,	wherein the second region comprises a region electrically connected to the second electrode, wherein the second region comprises a region transmitting visible light in the light-transmitting region, wherein a capacitor is formed by an electrode of the second transistor and the semiconductor film of the first transistor; wherein the display element is configured to emit visible light through the light-transmitting region, and wherein a connection portion between the transistor and a signal line has a light-transmitting property and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Osame to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 21 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624